1    John Lattin (SBN 167876)
     OSTERGAR LAW GROUP P.C.
2    9110 Irvine Center Dr.
     Irvine, CA 92618-4659
3    Tel: (949) 357-2544
     Email: John@JohnLattinLaw.com
4
     Attorneys for Plaintiff
5    MARIA BULMAN
6    JOAN B. TUCKER FIFE (SBN: 144572)
     jfife@winston.com
7    WINSTON & STRAWN LLP
     101 California Street, 35th Floor
8    San Francisco, CA 94111
     Telephone: (415) 591-1000
9    Facsimile: (415) 591-1400
10   EMILIE C. WOODHEAD (SBN: 240464)
     ewoodhead@winston.com
11   JASON S. CAMPBELL (SBN: 285044)
     jscampbell@winston.com
12   WINSTON & STRAWN LLP
     333 S. Grand Avenue, 38th Floor
13   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
14   Facsimile: (213) 615-1750
15   Attorneys for Defendant
     U.S. BANCORP
16
                               UNITED STATES DISTRICT COURT
17
18                        CENTRAL DISTRICT OF CALIFORNIA

19   MARIA BULMAN,                              Case No. 8:19-cv-00001-JLS (KESx)

20                 Plaintiff,                   ORDER RE STIPULATED
                                                PROTECTIVE ORDER
21          v.
                                                District Judge:   Hon. Josephine L. Staton
22   U.S. BANCORP, a Delaware                   Magistrate Judge: Hon. Karen E. Scott
     corporation; and DOES 1 through
23   50, inclusive,
24                 Defendants.
25
26
27
28
                                                    2
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this Action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this litigation may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
6    Stipulated Protective Order. The parties acknowledge that this Order does not confer
7    blanket protections on all disclosures or responses to discovery and that the protection
8    it affords from public disclosure and use extends only to the limited information or items
9    that are entitled to confidential treatment under the applicable legal principles. The
10   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal; Civil
12   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13   will be applied when a party seeks permission from the court to file material under seal.
14         B. GOOD CAUSE STATEMENT
15         This action is likely to involve trade secrets, customer and pricing lists and other
16   valuable research, development, commercial, financial, technical and/or proprietary
17   information for which special protection from public disclosure and from use for any
18   purpose other than prosecution of this Action is warranted. Such confidential and
19   proprietary materials and information consist of, among other things, confidential
20   business or financial information, information regarding confidential business practices,
21   or other confidential research, development, or commercial information (including
22   information implicating privacy rights of third parties), information otherwise generally
23   unavailable to the public, or which may be privileged or otherwise protected from
24   disclosure under state or federal statutes, court rules, case decisions, or common law.
25   For example, discovery is expected to involve the exchange of personal information
26   protected by the California constitutional right of privacy and other related statutes
27   protecting the Parties’ rights to privacy, including, but not limited to, (a) compensation
28   information; (b) pay histories; (c) Customer information; and (d) Plaintiff’s medical
                                                    3
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    records. Accordingly, to expedite the flow of information, to facilitate the prompt
2    resolution of disputes over confidentiality of discovery materials, to adequately protect
3    information the parties are entitled to keep confidential, to ensure that the parties are
4    permitted reasonable necessary uses of such material in preparation for and in the
5    conduct of trial, to address their handling at the end of the litigation, and serve the ends
6    of justice, a protective order for such information is justified in this matter. It is the
7    intent of the parties that information will not be designated as confidential for tactical
8    reasons and that nothing be so designated without a good faith belief that it has been
9    maintained in a confidential, non-public manner, and there is good cause why it should
10   not be part of the public record of this case.
11   2.    DEFINITIONS
12         2.1    Action: means the above-captioned action pending in this Court, including
13   any related discovery pretrial, post-trial or appellate proceedings.
14         2.2    Challenging Party: a Party or Non-Party that challenges the designation of
15   information or items under this Order.
16         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
17   it is generated, stored or maintained) or tangible things that qualify for protection under
18   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
19   Statement.
20         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
21   support staff).
22         2.5    Customer: any individual who utilized Defendant U.S. Bank’s services and
23   is referenced in any way and/or format pursuant to this Action, including, but not limited
24   to, in deposition testimony, documents produced by either Party, written discovery
25   response, and/or briefing
26         2.6    Defendant: U.S. Bancorp.
27         2.7    Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as
                                                    4
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    “CONFIDENTIAL.”
2          2.8    Disclosure or Discovery Material: all items or information, regardless of
3    the medium or manner in which it is generated, stored, or maintained (including, among
4    other things, testimony, transcripts, and tangible things), that are produced or generated
5    in disclosures or responses to discovery in this matter.
6          2.9    Expert: a person with specialized knowledge or experience in a matter
7    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
8    expert witness or as a consultant in this Action.
9          2.10 House Counsel: attorneys who are employees of a party to this Action.
10   House Counsel does not include Outside Counsel of Record or any other outside
11   counsel.
12         2.11 Non-Party: any natural person, partnership, corporation, association, or
13   other legal entity not named as a Party to this Action.
14         2.12 Outside Counsel of Record: attorneys who are not employees of a party to
15   this Action but are retained to represent or advise a party to this Action and have
16   appeared in this Action on behalf of that party or are affiliated with a law firm which
17   has appeared on behalf of that party, and includes support staff.
18         2.13 Party: any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.14 Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.15 Professional Vendors: persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26   their employees and subcontractors.
27         2.16 Protected Material: any Disclosure or Discovery Material that is
28   designated as “CONFIDENTIAL.”
                                                    5
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1          2.17 Receiving Party: a Party that receives Disclosure or Discovery Material
2    from a Producing Party.
3    3.    SCOPE
4          The protections conferred by this Stipulation and Order cover not only Protected
5    Material (as defined above), but also (1) any information copied or extracted from
6    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
7    Material; and (3) any testimony, conversations, or presentations by Parties or their
8    Counsel that might reveal Protected Material.
9          Any use of Protected Material at trial shall be governed by the orders of the trial
10   judge. This Order does not govern the use of Protected Material at trial.
11   4.    DURATION
12         Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
14   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
15   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
16   and (2) final judgment herein after the completion and exhaustion of all appeals,
17   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
18   any motions or applications for extension of time pursuant to applicable law.
19   5.    DESIGNATING PROTECTED MATERIAL
20         5.1    Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under this
22   Order must take care to limit any such designation to specific material that qualifies
23   under the appropriate standards. The Designating Party must designate for protection
24   only those parts of material, documents, items, or oral or written communications that
25   qualify so that other portions of the material, documents, items, or communications for
26   which protection is not warranted are not swept unjustifiably within the ambit of this
27   Order.
28         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                                    6
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    are shown to be clearly unjustified or that have been made for an improper purpose
2    (e.g., to unnecessarily encumber the case development process or to impose
3    unnecessary expenses and burdens on other parties) may expose the Designating Party
4    to sanctions.
5          If it comes to a Designating Party’s attention that information or items that it
6    designated for protection do not qualify for protection, that Designating Party must
7    promptly notify all other Parties that it is withdrawing the inapplicable designation.
8          5.2       Manner and Timing of Designations. Except as otherwise provided in this
9    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
10   or ordered, Disclosure or Discovery Material that qualifies for protection under this
11   Order must be clearly so designated before the material is disclosed or produced.
12         Designation in conformity with this Order requires:
13                   (a)   for information in documentary form (e.g., paper or electronic
14   documents, but excluding transcripts of depositions or other pretrial or trial
15   proceedings), that the Producing Party affix at a minimum, the legend
16   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
17   contains protected material. If only a portion or portions of the material on a page
18   qualifies for protection, the Producing Party also must clearly identify the protected
19   portion(s) (e.g., by making appropriate markings in the margins).
20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and before
23   the designation, all of the material made available for inspection shall be deemed
24   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
25   copied and produced, the Producing Party must determine which documents, or portions
26   thereof, qualify for protection under this Order. Then, before producing the specified
27   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
28   that contains Protected Material. If only a portion or portions of the material on a page
                                                     7
                                    STIPULATED PROTECTIVE ORDER
                                    CASE NO.: 8:19-CV-00001-JLS (KESX)
1    qualifies for protection, the Producing Party also must clearly identify the protected
2    portion(s) (e.g., by making appropriate markings in the margins).
3                  (b)   for testimony given in depositions that the Designating Party
4    identify the Disclosure or Discovery Material on the record, before the close of the
5    deposition all protected testimony.
6                  (c)   for information produced in some form other than documentary and
7    for any other tangible items, that the Producing Party affix in a prominent place on the
8    exterior of the container or containers in which the information is stored the legend
9    “CONFIDENTIAL.” If only a portion or portions of the information warrants
10   protection, the Producing Party, to the extent practicable, shall identify the protected
11   portion(s).
12         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material. Upon
15   timely correction of a designation, the Receiving Party must make reasonable efforts to
16   assure that the material is treated in accordance with the provisions of this Order.
17         5.4     Customer Identification. A Designating Party shall identify by initials
18   only any and all Customers of Defendant referenced in any and all materials
19   exchanged or created pursuant to the Action, including but not limited to deposition
20   testimony, written discovery, and documents produced. The Parties agree that they
21   shall redact all but the initials of Customers from any documents or transcripts before
22   filing such materials in the public record.
23         5.5     Account Information. A Designating Party shall identify by the last four
24   digits only any and all account or loan numbers belonging to Customers of Defendant
25   and referenced in any and all materials exchanged or created pursuant to the Action,
26   including but not limited to deposition testimony, written discovery, and documents
27   produced. A Designating Party shall redact all but the last four digits of any Customer
28   account or loan numbers.
                                                    8
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
2          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
3    designation of confidentiality at any time that is consistent with the Court’s Scheduling
4    Order.
5          6.2    Meet and Confer.        The Challenging Party shall initiate the dispute
6    resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
7    telephonic discovery hearings on the Court’s website.
8          6.3    The burden of persuasion in any such challenge proceeding shall be on the
9    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
10   to harass or impose unnecessary expenses and burdens on other parties) may expose the
11   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
12   the confidentiality designation, all parties shall continue to afford the material in
13   question the level of protection to which it is entitled under the Producing Party’s
14   designation until the Court rules on the challenge.
15   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17   disclosed or produced by another Party or by a Non-Party in connection with this Action
18   only for prosecuting, defending, or attempting to settle this Action. Such Protected
19   Material may be disclosed only to the categories of persons and under the conditions
20   described in this Order. When the Action has been terminated, a Receiving Party must
21   comply with the provisions of section 13 below (FINAL DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23   location and in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
27   may disclose any information or item designated “CONFIDENTIAL” only to:
28                (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                                                     9
                                    STIPULATED PROTECTIVE ORDER
                                    CASE NO.: 8:19-CV-00001-JLS (KESX)
1    well as employees of said Outside Counsel of Record to whom it is reasonably
2    necessary to disclose the information for this Action;
3                 (b)   the officers, directors, and employees (including House Counsel) of
4    the Receiving Party to whom disclosure is reasonably necessary for this Action;
5                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
6    disclosure is reasonably necessary for this Action and who have signed the
7    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
8                 (d)   the court and its personnel;
9                 (e)   court reporters and their staff;
10                (f)   professional jury or trial consultants, mock jurors, and Professional
11   Vendors to whom disclosure is reasonably necessary for this Action and who have
12   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (g)   the author or recipient of a document containing the information or
14   a custodian or other person who otherwise possessed or knew the information;
15                (h)   during their depositions, witnesses, and attorneys for witnesses, in
16   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
18   not be permitted to keep any confidential information unless they sign the
19   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
20   by the Designating Party or ordered by the court. Pages of transcribed deposition
21   testimony or exhibits to depositions that reveal Protected Material may be separately
22   bound by the court reporter and may not be disclosed to anyone except as permitted
23   under this Stipulated Protective Order; and
24                (i)   any mediator or settlement officer, and their supporting personnel,
25   mutually agreed upon by any of the parties engaged in settlement discussions.
26   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
27   OTHER LITIGATION
28         If a Party is served with a subpoena or a court order issued in other litigation that
                                                   10
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    compels disclosure of any information or items designated in this Action as
2    “CONFIDENTIAL,” that Party must:
3                 (a)   promptly notify in writing the Designating Party. Such notification
4    shall include a copy of the subpoena or court order;
5                 (b)   promptly notify in writing the party who caused the subpoena or
6    order to issue in the other litigation that some or all of the material covered by the
7    subpoena or order is subject to this Protective Order. Such notification shall include a
8    copy of this Stipulated Protective Order; and
9                 (c)   cooperate with respect to all reasonable procedures sought to be
10   pursued by the Designating Party whose Protected Material may be affected.
11         If the Designating Party timely seeks a protective order, the Party served with the
12   subpoena or court order shall not produce any information designated in this Action as
13   “CONFIDENTIAL” before a determination by the court from which the subpoena or
14   order issued, unless the Party has obtained the Designating Party’s permission. The
15   Designating Party shall bear the burden and expense of seeking protection in that court
16   of its confidential material and nothing in these provisions should be construed as
17   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
18   from another court.
19   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
20   IN THIS LITIGATION
21                (a)   The terms of this Order are applicable to information produced by a
22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
23   produced by Non-Parties in connection with this litigation is protected by the remedies
24   and relief provided by this Order. Nothing in these provisions should be construed as
25   prohibiting a Non-Party from seeking additional protections.
26                (b)   In the event that a Party is required, by a valid discovery request, to
27   produce a Non-Party’s confidential information in its possession, and the Party is
28   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
                                                  11
                                  STIPULATED PROTECTIVE ORDER
                                  CASE NO.: 8:19-CV-00001-JLS (KESX)
1    information, then the Party shall:
2                        (1)    promptly notify in writing the Requesting Party and the Non-
3    Party that some or all of the information requested is subject to a confidentiality
4    agreement with a Non-Party;
5                        (2)    promptly provide the Non-Party with a copy of the Stipulated
6    Protective Order in this Action, the relevant discovery request(s), and a reasonably
7    specific description of the information requested; and
8                        (3)    make the information requested available for inspection by
9    the Non-Party, if requested.
10                (c)    If the Non-Party fails to seek a protective order from this court
11   within 14 days of receiving the notice and accompanying information, the Receiving
12   Party may produce the Non-Party’s confidential information responsive to the discovery
13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
14   produce any information in its possession or control that is subject to the confidentiality
15   agreement with the Non-Party before a determination by the court. Absent a court order
16   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
17   in this court of its Protected Material.
18   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
22   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
23   all unauthorized copies of the Protected Material, (c) inform the person or persons to
24   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
25   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
26   that is attached hereto as Exhibit A.
27   //
28   //
                                                    12
                                    STIPULATED PROTECTIVE ORDER
                                    CASE NO.: 8:19-CV-00001-JLS (KESX)
1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2          PROTECTED MATERIAL
3          When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other protection,
5    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
6    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
7    may be established in an e-discovery order that provides for production without prior
8    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
9    parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted to
12   the court.
13   12.   MISCELLANEOUS
14         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16         12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21         12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the specific
24   Protected Material at issue. If a Party’s request to file Protected Material under seal is
25   denied by the court, then the Receiving Party may file the information in the public
26   record unless otherwise instructed by the court.
27   13.   FINAL DISPOSITION
28         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                   13
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
1    days of a written request by the Designating Party, each Receiving Party must return all
2    Protected Material to the Producing Party or destroy such material. As used in this
3    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
4    summaries, and any other format reproducing or capturing any of the Protected
5    Material. Upon request by the Designating Party after the conclusion of this Action, the
6    Receiving Party must submit a written certification (via U.S. Mail, facsimile, or e-mail)
7    to the Producing Party (and, if not the same person or entity, to the Designating Party)
8    within ten (10) days of said request that confirms that all the Protected Material and
9    Confidential Information and Items produced have been returned, deleted and/or
10   destroyed and that affirms that the Receiving Party has not retained any copies,
11   abstracts, compilations, summaries or other forms of reproducing or capturing any of
12   the Protected Material and Confidential Information and Items. Notwithstanding this
13   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
16   expert work product, even if such materials contain Protected Material. Any such
17   archival copies that contain or constitute Protected Material remain subject to this
18   Protective Order as set forth in Section 4 (DURATION).
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  14
                                  STIPULATED PROTECTIVE ORDER
                                  CASE NO.: 8:19-CV-00001-JLS (KESX)
1    14.      Any violation of this Order may be punished by any and all appropriate measures
2    including, without limitation, contempt proceedings and/or monetary sanctions.
3
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
4
5
     DATED September 13, 2019                    OSTERGAR LAW GROUP P.C.
6
                                                 By: /s/ John Lattin
7                                                John Lattin
                                                 Attorneys for Plaintiff
8                                                MARIA BULMAN
9
10   DATED: September 13, 2019                   WINSTON & STRAWN LLP
11
12                                               By: /s/ Jason S. Campbell1
                                                 Joan B. Tucker Fife
13                                               Emilie C. Woodhead
                                                 Jason S. Campbell
14                                               Attorneys for Defendant
                                                 U.S. BANCORP
15
16
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19
     DATED: September 13, 2019
20
21
22
     Honorable Karen E. Scott
23   United States Magistrate Judge
24
25
26
27
28   1
         I attest that John Lattin concurs in this filing’s content and has authorized its filing.
                                                      15
                                      STIPULATED PROTECTIVE ORDER
                                      CASE NO.: 8:19-CV-00001-JLS (KESX)
1                                           EXHIBIT A
2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I, _______________________ [print or type full name], of _______________
4    [print or type full address], declare under penalty of perjury that I have read in its
5    entirety and understand the Stipulated Protective Order that was issued by the United
6    States District Court for the Central District of California on [date] in the case of Maria
7    Bulman v. U.S. Bancorp, et al., Case No. 8:19-cv-00001-JLS (KESx). I agree to comply
8    with and to be bound by all the terms of this Stipulated Protective Order and I
9    understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this
16   Action. I hereby appoint ______________ [print or type full name] of
17   __________________________ [print or type full address and telephone number] as
18   my California agent for service of process in connection with this Action or any
19   proceedings related to enforcement of this Stipulated Protective Order.
20   Date: ___________________________________
21   City and State where sworn and signed: ________________________________
22
23   Printed name: __________________________________
24
25   Signature: _______________________________
26
27
28
                                                   16
                                   STIPULATED PROTECTIVE ORDER
                                   CASE NO.: 8:19-CV-00001-JLS (KESX)
